EXHIBIT 10.7

EXECUTION VERSION

 

 

LTC PROPERTIES, INC.

--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

 

4.50% Series G Senior Notes Due February 16, 2032
($100,000,000 Aggregate Original Principal Amount)

 

 

As of February 16, 2017

 



 

--------------------------------------------------------------------------------

 



Table of Contents

 

 

 

Page

 

 

 

 

1

Authorization of Notes


1 

2

Sale And Purchase of Notes


1 

3

CLOSING


1 

4

Conditions


2 

 

4A

Certain Documents


2 

 

4B

Representations and Warranties


3 

 

4C

Performance; No Default


3 

 

4D

Changes in Structure


3 

 

4E

Purchase Permitted By Applicable Law, Etc


3 

 

4F

Sale of Other Notes


3 

 

4G

Payment of Special Counsel Fees


3 

 

4H

Private Placement Number


4 

 

4I

Funding Instructions


4 

 

4J

Proceedings and Documents


4 

5

Representations and Warranties of the Company


4 

 

5.1

Organization; Power and Authority


4 

 

5.2

Authorization, Etc


4 

 

5.3

Disclosure


5 

 

5.4

Organization and Ownership of Equity in Subsidiaries; Affiliates


5 

 

5.5

Financial Statements; Material Liabilities


6 

 

5.6

Compliance with Laws; Other Instruments, Etc


6 

 

5.7

Governmental Authorizations, Etc


6 

 

5.8

Litigation; Observance of Agreements, Statutes and Orders


6 

 

5.9

Taxes


7 

 

5.10

Title to Property; Leases


7 

 

5.11

Licenses, Permits, Etc


7 

 

5.12

Compliance with ERISA


8 

 

5.13

Private Offering by the Company


9 

 

5.14

Use of Proceeds; Margin Regulations


9 

 

5.15

Existing Indebtedness for Borrowed Money; Future Liens


9 

 





i

--------------------------------------------------------------------------------

 



Table of Contents
(continued)

 

 

 

 

Page

 

 

 

 

 

5.16

Foreign Assets Control Regulations, Etc


10 

 

5.17

Status under Certain Statutes


11 

 

5.18

Environmental Matters


11 

 

5.19

Stock of the Company


12 

 

5.20

Condition of Property; Casualties; Condemnation


12 

 

5.21

Legal Requirements and Zoning


13 

 

5.22

[Intentionally Omitted]


13 

 

5.23

Solvency


13 

 

5.24

Hostile Tender Offers


13 

6

Representations of the Purchasers


13 

 

6.1

Purchase for Investment


13 

 

6.2

Source of Funds


13 

7

Information as to the Company


15 

 

7.1

Financial and Business Information


15 

 

7.2

Officer’s Certificate


17 

 

7.3

Visitation


18 

8

Prepayment of the Notes


19 

 

8.1

Required Prepayments


19 

 

8.2

Optional Prepayments with Make-Whole Amount


19 

 

8.3

Allocation of Partial Prepayments


19 

 

8.4

Maturity; Surrender, Etc


19 

 

8.5

Purchase of Notes


20 

 

8.6

Make-Whole Amount


20 

9

Affirmative Covenants


21 

 

9.1

Compliance with Laws and Contractual Obligations


21 

 

9.2

Insurance


22 

 

9.3

Maintenance of Properties


23 

 

9.4

Payment of Taxes and Claims


23 

 

9.5

Maintenance of Existence, Etc


23 

 

9.6

Books and Records


24 

 





ii

--------------------------------------------------------------------------------

 



Table of Contents
(continued)

 

 

 

 

Page

 

 

 

 

 

9.7

Maintenance of REIT Status


24 

 

9.8

Listing of Common Stock; Filing of Reports


24 

 

9.9

Limitations on Guaranties of Indebtedness


24 

 

9.10

Information Required by Rule 144A


24 

10

Negative Covenants


24 

 

10.1

Liens, Etc


24 

 

10.2

Investments, Acquisitions, Loans and Advances


25 

 

10.3

Mergers, Consolidations and Sales


26 

 

10.4

No Burdensome Contracts With Affiliates


27 

 

10.5

No Changes in Fiscal Year


27 

 

10.6

Change in the Nature of Business


27 

 

10.7

Use of Proceeds of Notes


27 

 

10.8

No Restrictions


27 

 

10.9

Financial Covenants


28 

 

10.10

Two-Way Most Favored Lender


28 

 

10.11

Redemption of Stock, Etc


30 

 

10.12

Terrorism Sanctions Regulations


30 

11

Events Of Default


30 

12

Remedies On Default, Etc


33 

 

12.1

Acceleration


33 

 

12.2

Other Remedies


33 

 

12.3

Rescission


33 

 

12.4

No Waivers or Election of Remedies, Expenses, Etc


34 

13

Registration; Exchange; Substitution Of Notes


34 

 

13.1

Registration of Notes


34 

 

13.2

Transfer and Exchange of Notes


34 

 

13.3

Replacement of Notes


35 

14

Payments On Notes


35 

 

14.1

Place of Payment


35 

 

14.2

Home Office Payment


36 

 





iii

--------------------------------------------------------------------------------

 



Table of Contents
(continued)

 

 

 

Page

 

 

 

15

Expenses, Etc


36 

 

15.1

Transaction Expenses


36 

 

15.2

Survival


37 

16

Survival Of Representations And Warranties; Entire Agreement


37 

17

Amendment And Waiver


37 

 

17.1

Requirements


37 

 

17.2

Solicitation of Holders of Notes


37 

 

17.3

Binding Effect, Etc


38 

 

17.4

Notes Held by Company, Etc


38 

18

Notices


39 

19

Reproduction Of Documents


39 

20

CONFIDENTIALITY


39 

21

MISCELLANEOUS


40 

 

21.1

Successors and Assigns


40 

 

21.2

Payments Due on Non-Business Days


40 

 

21.3

Accounting Terms


41 

 

21.4

Severability


41 

 

21.5

Construction


41 

 

21.6

Counterparts


42 

 

21.7

Governing Law


42 

 

21.8

Jurisdiction and Process


42 

 

21.9

Waiver of Jury Trial


42 

 

 



iv

--------------------------------------------------------------------------------

 



LTC PROPERTIES, INC.
2829 Townsgate Road, Suite 350
Westlake Village, California 91361

As of February 16, 2017

TO EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE ATTACHED
HERETO AS SCHEDULE A

Ladies and Gentlemen:

The undersigned, LTC Properties, Inc., a Maryland corporation (the “Company”),
agrees with each of the purchasers whose names appear on the Purchaser Schedule
(each, a “Purchaser” and, collectively, the “Purchasers”) as follows:

1        Authorization of Notes

The Company will authorize the issue and sale of $100,000,000 aggregate
principal amount of its 4.50% Series G Senior Notes due February 16, 2032 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement).  The Notes shall be
substantially in the form set out in Exhibit A.  Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.

2        Sale And Purchase of Notes

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in the Purchaser Schedule at the purchase price
of 100% of the principal amount thereof.  The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non-performance of any obligation by any
other Purchaser hereunder.

3        CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Vedder Price P.C., 275 Battery Street, Suite 2464, San
Francisco, California 94111, at 10:00 a.m., Pacific time, at a closing on
February 16, 2017 (the “Closing”).  At the Closing the Company will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$1,000,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to the account number

 

 



 

--------------------------------------------------------------------------------

 



 

and at the bank specified in the funding instructions provided to such Purchaser
in accordance with the requirements of Section 4I.  If at the Closing the
Company shall fail to tender such Notes to any Purchaser against payment by such
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
reasonable satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure by the Company to tender such
Notes or any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s reasonable satisfaction.

4        Conditions.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

4A        Certain Documents.  Such Purchaser shall have received the following,
each dated the date of the Closing (except as provided in clause (h)):

(a)        an Officer’s Certificate from the Company, certifying that the
conditions specified in Sections 4B, 4C and 4D have been fulfilled;

(b)        an Officer’s Certificate from the Company, setting forth a listing of
the Unencumbered Assets and Qualified Mortgage Loans as of the date of the
Closing;

(c)        certified copies of the resolutions of the Company authorizing the
execution and delivery of the Transaction Documents (and authorizing the
issuance of the Notes) and of all documents evidencing other necessary corporate
or similar action and governmental approvals, if any, with respect to the
Transaction Documents and the Notes;

(d)        a certificate of the Secretary or an Assistant Secretary and one
other officer of the Company, certifying the names and true signatures of the
officers of the Company authorized to sign the Transaction Documents;

(e)        certified copies of the articles of incorporation and by-laws of the
Company;

(f)        favorable opinions of:  (i) Reed Smith LLP, special counsel for the
Company, satisfactory to such Purchaser and substantially in the form of Exhibit
B-1 attached hereto, and as to such other matters as such Purchaser may
reasonably request, and (ii) Ballard Spahr LLP, special Maryland counsel for the
Company, satisfactory to such Purchaser and substantially in the form of Exhibit
B-2 attached hereto, and as to such other matters as such Purchaser may
reasonably request.  The Company hereby directs each such counsel to deliver
such opinion, agrees that the issuance and sale of the Notes will constitute a
reconfirmation of such direction, and understands and agrees that each Purchaser
receiving such an opinion will and is hereby authorized to rely on such opinion;





2

--------------------------------------------------------------------------------

 



(g)        a favorable opinion of Vedder Price P.C., special counsel for the
Purchasers, as to such matters incident to the matters herein contemplated
related to the Notes as such Purchaser reasonably requests;

(h)        a good standing or similar certificate for the Company from the
appropriate Governmental Authority of its jurisdiction of organization, dated as
of a recent date, and such other evidence of the status of the Company as such
Purchaser may reasonably request; and

(i)        additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser prior to the date of the
Closing.

4B        Representations and Warranties.  The representations and warranties of
the Company in Section 5 hereof shall, in each case, be correct when made and at
the Closing.

4C        Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof pursuant to the requirements of Section 5.14) no Default or
Event of Default shall have occurred and be continuing.

4D        Changes in Structure.  The Company shall not have changed its
jurisdiction of organization or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other Person,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

4E        Purchase Permitted By Applicable Law, Etc.  On the date of the Closing
such Purchaser’s purchase of Notes shall (i) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System), and (iii) not subject such Purchaser
to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as it may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

4F        Sale of Other Notes.  Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in the Purchaser
Schedule.

4G        Payment of Special Counsel Fees.  Without limiting Section 15.1, the
Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4A(g) to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing.





3

--------------------------------------------------------------------------------

 



4H        Private Placement Number.  A Private Placement number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Notes.

4I        Funding Instructions.  At least three Business Days prior to the date
of the Closing, each Purchaser shall have received written instructions signed
by a Responsible Officer on letterhead of the Company specifying (i) the name
and address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.

4J        Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such counsel
may reasonably request.

5        RepresentationS and Warranties of the Company.

The Company represents and warrants to each Purchaser that:

5.1        Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of Maryland, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the requisite power and authority to own or hold under lease the
Properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver the Transaction
Documents and to perform the provisions of the Transaction Documents which it is
required to perform.  The Company is organized in conformity with the
requirements for qualification as a REIT under the Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Code.

5.2        Authorization, Etc.

This Agreement, the Notes and the other Transaction Documents have been duly
authorized by all necessary action on the part of the Company, and each of this
Agreement and the other Transaction Documents (other than the Notes)
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).





4

--------------------------------------------------------------------------------

 



5.3        Disclosure.

Neither this Agreement nor any other document, certificate or statement
furnished to such Purchaser by or on behalf of the Company in connection
herewith, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading in light of the circumstances under which they were made,
such Purchaser acknowledging that as to any projections furnished to such
Purchaser, the Company only represents that the same were prepared in good faith
on the basis of information and estimates the Company believed to be reasonable
at the time of the preparation and delivery thereof.  There is no fact known to
the Company that could reasonably be expected to have a Material Adverse Effect
that has not been set forth herein or in the other documents, certificates and
other writings (including the Company’s most recent reports on Form 10-Q and
Form 10-K and the Company’s reports on Form 8-K filed during the period from
January 1, 2014 through the date hereof) delivered to such Purchaser by or on
behalf of the Company.  Since December 31, 2015, there has been no change in the
financial condition, operations, business, Properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the other documents, certificates and other writings
delivered to such Purchaser by or on behalf of the Company.

5.4        Organization and Ownership of Equity in Subsidiaries; Affiliates.

(a)        Schedule 5.4 contains complete and correct lists as of the date
hereof (i) of each of the Subsidiaries of the Company, showing, as to each such
Subsidiary, whether such Subsidiary is an Unencumbered Asset Subsidiary, the
correct name thereof, the jurisdiction of its organization, the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares or units of each class issued and
outstanding, (ii) of each of the Company’s Affiliates, other than the Company’s
Subsidiaries, and (iii) of the Company’s directors and senior officers.

(b)        All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary owned by the Company and its Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Company or
another Subsidiary free and clear of any Lien except as disclosed on Schedule
5.4.

(c)        Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the Properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.





5

--------------------------------------------------------------------------------

 



(d)        No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

5.5        Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5.  All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial condition of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated financial results of their operations and cash
flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).  The Company and its Subsidiaries
do not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in writing to the Purchasers.

5.6        Compliance with Laws; Other Instruments, Etc.

The execution, delivery and performance by the Company of the Transaction
Documents will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any Property
of the Company or any of its Subsidiaries under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter (or
similar constitutive documents) or bylaws (or similar documents), or any other
agreement or instrument to which the Company or any of its Subsidiaries is bound
or by which the Company or any of its Subsidiaries or any of their respective
Properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any of its Subsidiaries, or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any of its Subsidiaries.

Neither the Company nor any Subsidiary is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default, if uncured, could reasonably be expected to have a
Material Adverse Effect.

5.7        Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement, the Notes or the other
Transaction Documents.

5.8        Litigation; Observance of Agreements, Statutes and Orders.

(a)        There are no actions, suits, investigations or proceedings pending
or, to the actual knowledge of the Company, threatened against or affecting the
Company or any of its





6

--------------------------------------------------------------------------------

 



Subsidiaries or any Property of the Company or any of its Subsidiaries in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(b)        Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws, the USA PATRIOT Act or any of the other
laws and regulations that are referred to in Section 5.16) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.9        Taxes.

All tax returns required to be filed by the Company or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon the Company or any Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees and governmental
charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided
or where the failure to so file or pay would not cause a Material Adverse
Effect.  The Company does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for taxes on the books of the Company and each Subsidiary have been
made for all open years, and for its current fiscal period.

5.10        Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Properties (other than Properties which are leased) that individually
or in the aggregate are Material, including all such Properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement.

5.11        Licenses, Permits, Etc.

(a)        The Company and its Subsidiaries own, possess or have the right to
use all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.

(b)        To the best knowledge of the Company, no product of the Company or
any of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.





7

--------------------------------------------------------------------------------

 



(c)        To the best knowledge of the Company, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its
Subsidiaries.

5.12        Compliance with ERISA.

(a)        The Company, each Subsidiary and each ERISA Affiliate have operated
and administered each Plan in compliance with all applicable laws except for
such instances of noncompliance as have not resulted in and could not reasonably
be expected to result in a Material Adverse Effect.  None of the Company, any
Subsidiary or any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company, any
Subsidiary or any ERISA Affiliate, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, any Subsidiary or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or pursuant to section 430 or 436 of the Code or
section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate Material.

(b)        The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.  Following the
effective date of the Pension Act, for any Plan which is subject to the Pension
Funding Rules, the funding target attainment percentage, within the meaning of
Section 303 of ERISA or Section 430 of the Code, for such Plan is not less than
100%.

(c)        The Company, the Subsidiaries and its ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(d)        The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended Fiscal Year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60 (formerly known as Financial Accounting Standards Board Statement No.
106), without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e)        The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section





8

--------------------------------------------------------------------------------

 



4975(c)(1)(A)-(D) of the Code.  The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds used to pay the purchase price of the Notes to be
purchased by such Purchaser.

5.13        Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and other Institutional Investors (as defined in
clause (c) to the definition of such term), each of which has been offered the
Notes at a private sale for investment.  Neither the Company nor anyone acting
on its behalf has taken, or will take, any action that would constitute a
general solicitation with respect to the issuance or sale of the Notes or that
otherwise would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or the registration requirements
of any securities or blue sky laws of any applicable jurisdiction.

5.14        Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes for general
corporate purposes.  None of the proceeds of the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

5.15        Existing Indebtedness for Borrowed Money; Future Liens.

(a)        Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness for Borrowed Money of the Company
and its Subsidiaries as of December 31, 2016 (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and Guaranties thereof, if any), since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness for Borrowed Money of the Company or
any of its Subsidiaries.

(b)        Neither the Company nor any Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its Property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.1.

(c)        Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness
for Borrowed Money of the Company or such Subsidiary, any agreement relating
thereto or any other agreement





9

--------------------------------------------------------------------------------

 



(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness for Borrowed Money of the Company or any Subsidiary, except as
specifically indicated in Schedule 5.15.

5.16        Foreign Assets Control Regulations, Etc.

(a)        Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”).  Neither the Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

(b)        No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.

(c)        Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws.  The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.





10

--------------------------------------------------------------------------------

 



(d)        (i)        Neither the Company nor any Controlled Entity (1) has been
charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a United States of America or
any non-United States of America country or jurisdiction, including but not
limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010
(collectively, “Anti-Corruption Laws”), (2) to the Company’s best knowledge, is
under investigation by any United States of America or non-United States of
America Governmental Authority for possible violation of Anti-Corruption Laws,
(3) has been assessed civil or criminal penalties under any Anti-Corruption
Laws, or (4) has been or is the target of sanctions imposed by the United
Nations or the European Union.

(ii)        To the Company’s best knowledge, neither the Company nor any
Controlled Entity has, within the last five years, directly or indirectly
offered, promised, given, paid or authorized the offer, promise, giving or
payment of anything of value to a Governmental Official or a commercial
counterparty for the purposes of:  (1) influencing any act, decision or failure
to act by such Government Official in his or her official capacity or such
commercial counterparty; (2) inducing a Governmental Official to do or omit to
do any act in violation of the Governmental Official’s lawful duty; or (3)
inducing a Governmental Official or a commercial counterparty to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity; in each case which is contrary to applicable law; and

(iii)        No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage, in each case which would
cause any holder of a Note to be in violation of applicable Anti-Corruption
Laws.  The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable Anti-Corruption Laws.

5.17        Status under Certain Statutes.

Neither the Company nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

5.18        Environmental Matters.

(a)        Neither the Company nor any Subsidiary has actual knowledge of any
claim or has received any notice of any claim, and no proceeding has been
instituted raising any claim against the Company or any of its Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(b)        Neither the Company nor any Subsidiary has actual knowledge of any
claim or has actual knowledge that any of its tenants has received any notice of
any claim, and





11

--------------------------------------------------------------------------------

 



neither the Company nor any Subsidiary has actual knowledge that any proceeding
has been instituted raising any claim against any tenant of the Company or its
Subsidiaries with respect to their use of any real properties or other assets
now or formerly owned, leased or operated by any of the Company or its
Subsidiaries, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(c)        Neither the Company nor any Subsidiary has actual knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(d)        Neither the Company nor any Subsidiary has, and to the actual
knowledge of the Company and its Subsidiaries none of its tenants has, stored
any material quantities of Hazardous Materials on real properties now or
formerly owned, leased or operated by any of the Company or its Subsidiaries;
and neither the Company nor any Subsidiary has, and to the actual knowledge of
the Company and its Subsidiaries none of its tenants or any other Person has,
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect;

(e)        To the actual knowledge of the Company and its Subsidiaries, the
tenants of the Company and its Subsidiaries have obtained all governmental
approvals required for the operation of the Properties under applicable
Environmental Laws, except such as could not reasonably be expected to result in
a Material Adverse Effect; and

(f)        To the actual knowledge of the Company, all buildings on all real
properties now owned, leased or operated by the Company or any Subsidiary are in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.

5.19        Stock of the Company.

As of the date hereof, the entire outstanding capital stock of the Company
consists of Common Stock, 39,585,320 shares outstanding.

5.20        Condition of Property; Casualties; Condemnation.

To the actual knowledge of the Company or its Unencumbered Asset Subsidiaries,
and except such as has not had, and could not reasonably be expected to have, a
Material Adverse Effect, each Property owned by them (a) is in good repair,
working order and condition, normal wear and tear excepted, (b) is free of
structural defects, (c) is not subject to material deferred maintenance, and (d)
has and will have all building systems contained therein in good repair, working
order and condition, normal wear and tear excepted.  To the actual knowledge of
the Company or of any of its Subsidiaries, and except such as has not had, and
could not reasonably be expected to have, a Material Adverse Effect, none of the
Properties owned by them is currently affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm,





12

--------------------------------------------------------------------------------

 



accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, permits or concessions by a Governmental
Authority, riot, activities of armed forces or acts of God or of any public
enemy.  No condemnation or other like proceedings that has had, or could
reasonably be expected to result in, a Material Adverse Effect, are pending and
served nor, to the actual knowledge of the Company or its Subsidiaries,
threatened against any Property owned by it or any of its Subsidiaries in any
manner whatsoever.  No casualty has occurred to any such Property that could
reasonably be expected to have a Material Adverse Effect.

5.21        Legal Requirements and Zoning.

To the actual knowledge of the Company and its Subsidiaries, the use and
operation of each Property owned by the Company or its Subsidiaries constitutes
a legal use under applicable zoning regulations (as the same may be modified by
special use permits or the granting of variances) and complies in all material
respects with all Legal Requirements, and does not violate in any material
respect any material approvals, material restrictions of record or any material
agreement affecting any such Property (or any portion thereof).

5.22        [Intentionally Omitted].

5.23        Solvency.

The Company and each of its Subsidiaries are solvent, able to pay their debts as
they become due, and have sufficient capital to carry on their business as
currently conducted.

5.24        Hostile Tender Offers.

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Acquisition.

6        Representations of the Purchasers.

6.1        Purchase for Investment.  Each Purchaser severally represents that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control.  Each such Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

6.2        Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:





13

--------------------------------------------------------------------------------

 



(a)        the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

(b)        the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(c)        the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

(d)        the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM,
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)        the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person





14

--------------------------------------------------------------------------------

 



controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (i) the identity of such INHAM, and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or

(f)        the Source is a governmental plan; or

(g)        the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

(h)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

7        Information as to the Company.

The Company covenants that during the Issuance Period and so long thereafter as
any Notes remain outstanding or any amounts owing under the Transaction
Documents remain unpaid:

7.1        Financial and Business Information.  The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a)        Quarterly Statements — as soon as available, and in any event within
45 days after the close of each of the first three (3) Fiscal Quarters of each
Fiscal Year of the Company a copy of the consolidated balance sheet of the
Company and its Subsidiaries as of the last day of such Fiscal Quarter and the
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such quarter and for the fiscal year-to-date period then ended,
each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous Fiscal Year, prepared by the
Company in accordance with GAAP and certified to by its chief financial officer
or another officer of the Company acceptable to the Required Holders (the filing
within the time period specified above of the Company’s Form 10-Q for such
Fiscal Quarter on the EDGAR system shall satisfy this requirement);

(b)        Annual Statements — as soon as available, and in any event within 90
days after the end of each Fiscal Year of the Company, duplicate copies of

(i)        a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

(ii)        consolidated statements of income, changes in stockholders’ equity
and cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon





15

--------------------------------------------------------------------------------

 



of independent public accountants of recognized national standing, which opinion
shall state that such financial statements present fairly, in all material
respects, the financial position of the companies being reported upon and their
results of operations and cash flows and have been prepared in conformity with
GAAP, and that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances,

provided that the filing within the time period specified above of the Company’s
Form 10-K for such Fiscal Year (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act,
provided that such annual report need not be filed until required to be filed
pursuant to SEC requirements) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b);

(c)        [Intentionally Omitted];

(d)        Annual List of Subsidiaries.  As soon as available, and in any event
within 90 days after the close of each Fiscal Year of the Company, a complete
and correct list that identifies as of the close of such Fiscal Year each of the
Subsidiaries of the Company, showing, as to each such Subsidiary, whether such
Subsidiary is an Unencumbered Asset Subsidiary, the correct name thereof, the
jurisdiction of its organization, the percentage of shares of each class of its
capital stock or similar equity interests outstanding owned by the Company and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares or
units of each class issued and outstanding;

(e)        Annual Projections — as soon as available, and in any event within 90
days after the last day of each Fiscal Year of the Company, a copy of the
Company’s consolidated projections for the then current Fiscal Year of revenues,
expenses and balance sheet on a quarter-by-quarter basis, with such projections
in reasonable detail prepared by the Company and in form satisfactory to the
Required Holders (which shall include a summary of all significant assumptions
made in preparing such business plan);

(f)        SEC and Other Reports — promptly upon their becoming available, (i)
one copy of each financial statement, report or notice sent by the Company or
any Subsidiary to its principal lending banks as a whole (excluding any
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability), and (ii) each report on Form 8-K (or any similar successor form)
and all amendments thereto (which documents may be delivered by email) filed by
the Company or any Subsidiary with the SEC;

(g)        Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying





16

--------------------------------------------------------------------------------

 



the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

(h)        Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(i)        Other Notices — promptly after knowledge thereof shall have come to
the attention of any Responsible Officer of the Company, written notice of any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against the Company or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect;

(j)        ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)        with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii)        the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or

(iii)        any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; and

(k)        Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

7.2        Officer’s Certificate.  Each set of financial statements delivered to
a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer, substantially in the
form of Exhibit E attached hereto, setting forth:





17

--------------------------------------------------------------------------------

 



(a)        Covenant Compliance — (x) the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.2, Section 10.3, Section 10.9 and
the requirements of any additional Financial Covenants incorporated herein
pursuant to Section 10.10 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, (i) the calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence, and
(ii) a reconciliation from GAAP, as reflected in the statements then being
furnished, to the calculation of the financial covenants in Section 10.2,
Section 10.3, Section 10.9 and any additional Financial Covenants incorporated
herein pursuant to Section 10.10, after giving effect to the exclusion from GAAP
of the effects of Accounting Standards Codification 825-10-25 (previously
referred to as SFAS 159) or any successor or similar provision to the extent it
relates to “fair value” accounting for liabilities), and (y) a listing of the
Unencumbered Assets and Qualified Mortgage Loans as of the end of the quarterly
or annual period covered by the statements then being furnished; and

(b)        Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

7.3        Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a)        No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b)        Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.





18

--------------------------------------------------------------------------------

 



8        Prepayment of the Notes.

8.1        Required Prepayments.

On each of the dates specified on Schedule 8.1 the Company will prepay the
principal amount specified to be paid on such date (or such lesser principal
amount as shall then be outstanding) of the Notes at par and without payment of
any Make-Whole Amount or other premium; provided that upon any partial
prepayment of the Notes pursuant to Section 8.2 or any partial purchase of Notes
pursuant to Section 8.5, the principal amount of each required prepayment of the
Notes becoming due under this Section 8.1 on and after the date of such
prepayment or purchase shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Notes is reduced as a result of such prepayment
or purchase.

As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on February 16, 2032.

8.2        Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than $1,000,000 (and increments of $100,000 in excess thereof) of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, or such lesser principal amount of the Notes as shall then be
outstanding, at 100% of the principal amount so prepaid, plus interest thereon
to the prepayment date and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount.  The Company will give each holder
of Notes written notice of each optional prepayment under this Section 8.2 not
less than 5 Business Days and not more than 60 days prior to the date (which
shall be a Business Day) fixed for such prepayment.  Each such notice shall
specify such date, the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by the registered holder to be
prepaid (determined in accordance with Section 8.3), and the interest to be paid
on the prepayment date with respect to such principal amount being prepaid.

8.3        Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes under Section 8.1 or Section
8.2, the principal amount prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore prepaid.

8.4        Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any.  From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the





19

--------------------------------------------------------------------------------

 



Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

8.5        Purchase of Notes.

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (i) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes, or (ii) pursuant to a written offer
to purchase any outstanding Notes made by the Company or an Affiliate pro rata
to the holders of all Notes at the time outstanding upon the same terms and
conditions.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement, and no Notes may be issued in substitution or
exchange for any such Notes.

8.6        Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining





20

--------------------------------------------------------------------------------

 



Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

9        Affirmative Covenants

The Company covenants that so long as any of the Notes are outstanding or any
amounts owing under the Transaction Documents remain unpaid:

9.1        Compliance with Laws and Contractual Obligations.  (a)  Without
limiting Section 10.12, the Company will, and will cause each of its
Subsidiaries to, comply with (i) all laws, ordinances or governmental rules or
regulations to which each of them is subject,





21

--------------------------------------------------------------------------------

 



including, without limitation, ERISA, the USA PATRIOT Act, Environmental Laws,
and the other laws and regulations that are referenced in Section 5.16, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective Properties or to the conduct of their respective businesses and (ii)
all contractual obligations, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations or non-compliance with
such contractual obligations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)        Without limiting the agreements set forth in Section 9.1(a) above,
for each of its owned Properties, respectively, the Company will, and will cause
each of its Subsidiaries to, require that each tenant and subtenant, if any, of
any of the Properties or any part thereof, at all times, do the following to the
extent the failure to do so, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect:  (i) comply in all material
respects with all applicable Environmental Laws; (ii) obtain and maintain in
full force and effect all material governmental approvals required by any
applicable Environmental Law for operations at each of the Properties; (iii)
cause to be cured any material violation by it or at any of the Properties of
applicable Environmental Laws; (iv) not allow the presence or operation at any
of the Properties of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; (v) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the
Properties except in the ordinary course of its business and in de minimis
amounts; (vi) within ten (10) Business Days notify the holders of Notes in
writing of, and provide any reasonably requested documents upon learning of, any
of the following in connection with the Company or any Subsidiary or any of the
Properties:  (1) any material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law, (2) any material Environmental Claim, (3) any material violation of
an Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material, (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law, or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (vii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law; (viii) abide
by and observe any restrictions on the use of the Properties imposed by any
Governmental Authority as set forth in a deed or other instrument affecting the
Company’s or any Subsidiary’s interest therein; (ix) promptly provide or
otherwise make available to the holders of Notes any reasonably requested
environmental record concerning the Properties which the Company or any
Subsidiary possesses or can reasonably obtain; and (x) perform, satisfy, and
implement any operation or maintenance actions required by any Governmental
Authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law.

9.2        Insurance.  The Company will, and will cause each of its Subsidiaries
to, maintain and cause their respective tenants to maintain, with financially
sound and reputable





22

--------------------------------------------------------------------------------

 



insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business, similarly situated, and operating like Properties.  The Company shall,
upon the request of the Required Holders, furnish to the holders of Notes
certificates of insurance setting forth in summary form the nature and extent of
the insurance maintained on the Properties.

9.3        Maintenance of Properties.  The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept
(including, without limitation, by their respective tenants), their respective
Properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its Properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.4        Payment of Taxes and Claims.  The Company will cause each of its
tenants to duly pay and discharge, all taxes, rates, assessments, fees, and
governmental charges upon or against it or its Property relating to such
Property, that individually or collectively would materially impair the value of
such Property, and in each case before the same become delinquent and before
penalties accrue thereon, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and adequate reserves are provided therefor.

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
Properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on Properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if (i)
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

9.5        Maintenance of Existence, Etc.  Subject to Section 10.3, the Company
will at all times preserve and keep in full force and effect its corporate or
similar existence and the corporate or similar existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.





23

--------------------------------------------------------------------------------

 



9.6        Books and Records.  The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.

9.7        Maintenance of REIT Status.  The Company will, at all times, conduct
its affairs and the affairs of its Subsidiaries in a manner so as to continue to
qualify as a REIT and elect to be treated as a REIT under all applicable laws,
rules and regulations.

9.8        Listing of Common Stock; Filing of Reports.  The Company will (i) at
all times cause its common stock to be duly listed on the New York Stock
Exchange, the American Stock Exchange or the National Association of Securities
Dealers Automated Quotation or other national stock exchange, and (ii) timely
file all reports required to be filed by it with the New York Stock Exchange,
the American Stock Exchange or the National Association of Securities Dealers
Automated Quotation and the Securities and Exchange Commission.

9.9        Limitations on Guaranties of Indebtedness.  Concurrent with (i) any
Subsidiary issuing Unsecured Debt or becoming a guarantor or other obligor with
respect to Unsecured Debt, or (ii) any Secured Debt becoming Unsecured Debt, the
Company shall cause each Subsidiary described in clause (i) and each Subsidiary
which is the issuer or a guarantor or other obligor with respect to Unsecured
Debt described in clause (ii) (if the applicable Subsidiary is not then a
guarantor or other obligor of the Notes) to execute and deliver to the holders
of the Notes a guaranty of the obligations evidenced by the Notes, together with
such other instruments, documents, certificates and opinions reasonably required
by the Required Holders in connection therewith, each of the foregoing being in
form and substance customary and appropriate for financings of this type.

9.10        Information Required by Rule 144A.  Upon the request of the holder
of any Note, the Company will promptly provide to such holder, and to any
Qualified Institutional Buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Company is subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act.

10        Negative Covenants.

The Company covenants that so long as any of the Notes are outstanding or any
amounts owing under the Transaction Documents remain unpaid:

10.1        Liens, Etc.  The Company will not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided,  however, that the foregoing shall
not apply to nor operate to prevent any Permitted Liens.  Without limitation of
the immediately preceding sentence, the Company will not permit any Principal
Credit Facility (including the Credit Agreement and any Other Note Agreement) to
be secured by any consensual Lien unless the Notes are simultaneously secured
pursuant to terms and provisions, including an intercreditor agreement,
satisfactory to the Required Holders.





24

--------------------------------------------------------------------------------

 



10.2        Investments, Acquisitions, Loans and Advances.  The Company will
not, nor will it permit any Subsidiary to, (i) directly or indirectly, make,
retain or have outstanding any investments (whether through the purchase of
stock or obligations or otherwise) in any Person, real property or improvement
on real property, or any loans, advances, lines of credit, mortgage loans or
other financings (including pursuant to sale/leaseback transactions) to any
other Person, or (ii) acquire any real property, improvements on real property
or all or any substantial part of the assets or business of any other Person or
division thereof; provided,  however, that the foregoing shall not apply to nor
operate to prevent:

(a)        investments in direct obligations of the United States of America or
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b)        investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;

(c)        investments in certificates of deposit issued by any Lender (as
defined in the Credit Agreement) or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
year or less;

(d)        investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

(e)        investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

(f)        the Company’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

(g)        intercompany loans or advances made from time to time among the
Company and its Subsidiaries for general company purposes;

(h)        investments in Permitted Acquisitions, other than those described in
clauses (j), (k) or (l) below;

(i)        investments held by the Company and its Subsidiaries as of the date
hereof and disclosed in Schedule 10.2;

(j)        investments in joint ventures which are Permitted Acquisitions and
are in an amount not to exceed in the aggregate at any one time outstanding 15%
of the Total Asset Value of the Company and its Subsidiaries at such time;





25

--------------------------------------------------------------------------------

 



(k)        investments in Assets Under Development which are Permitted
Acquisitions and are in an amount not to exceed in the aggregate at any one time
outstanding 20% of the Total Asset Value of the Company and its Subsidiaries at
such time;

(l)        investments in Redevelopment Assets which are Permitted Acquisitions
and are in an amount not to exceed in the aggregate at any one time outstanding
20% of the Total Asset Value of the Company and its Subsidiaries at such time;

(m)        investments received in connection with a workout of any obligation
owed to the Company or its Subsidiaries; and

(n)        investments other than those otherwise permitted under this Section
in an amount not to exceed in the aggregate at any one time outstanding 15% of
the Total Asset Value of the Company and its Subsidiaries at such time.

Investments made after the date hereof of the type described in Sections (j),
(k), (l) and (n) immediately preceding shall at no time exceed in the aggregate
at any one time outstanding 30% of the Total Asset Value of the Company and its
Subsidiaries at such time.  In determining the amount of investments,
acquisitions, loans, and advances permitted under this Section, investments and
acquisitions shall always be taken at the original cost thereof (regardless of
any subsequent appreciation or depreciation therein), and loans and advances
shall be taken at the principal amount thereof then remaining unpaid.

10.3        Mergers, Consolidations and Sales.  The Company will not merge or
consolidate with or into, or convey, transfer or otherwise dispose of (whether
in one transaction or a series of transactions) any of its Property (whether now
owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, or permit any Subsidiary to do so; provided,  however,
that the Company may merge or consolidate with another Person, including a
Subsidiary, if (A) the Company is the surviving corporation, (B) the Company
will be in pro forma compliance with all provisions of this Agreement upon and
after such merger or consolidation, and (C) the Company will not engage in any
material line of business substantially different from that engaged in on the
date hereof and; provided further, that so long as no Default or Event of
Default exists this Section shall not apply to nor operate to prevent:

(a)        the sale, transfer or other disposition of Property of the Company
and its Subsidiaries to one another in the ordinary course of its business;

(b)        the merger of any Subsidiary with and into the Company or any other
Subsidiary, provided that, in the case of any merger involving the Company, the
Company is the corporation surviving the merger;

(c)        the sale, transfer or other disposition of (i) any tangible personal
property that, in the reasonable business judgment of the Company or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business, or (ii) for the avoidance of doubt, capital stock
of the Company held by the Company as treasury stock; and

(d)        the sale, transfer or other disposition of Property of the Company or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction);





26

--------------------------------------------------------------------------------

 



provided, that if the Gross Book Value of such sale, transfer or disposition
during any Fiscal Quarter exceeds $10,000,000 and together with any other sales,
transfers or dispositions made during such Fiscal Quarter in the aggregate
exceed an amount equal to $100,000,000, then for such sales, transfers or
dispositions, the Company shall provide to the holders of Notes covenant
calculations for the covenants contained in Section 10.9, showing that, after
giving effect to such sales, transfers or dispositions, the Company shall be in
pro forma compliance with such covenants for the Fiscal Quarter then most
recently ended for which financial statements have been provided hereunder.

10.4        No Burdensome Contracts With Affiliates.  The Company shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Company or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

10.5        No Changes in Fiscal Year.  The Fiscal Year of the Company ends on
December 31st of each year; and the Company shall not change its Fiscal Year
from its present basis.

10.6        Change in the Nature of Business.  The Company will not, nor shall
it permit any Subsidiary to, engage in any business or activity if as a result
the general nature of the business of the Company and its Subsidiaries would be
changed in any material respect from the general nature of the business engaged
in by it as of the date hereof.  As of the date hereof, the general nature of
the business of the Company and its Subsidiaries is primarily the business of
the acquisition, financing and ownership of Senior Housing Assets and other
business activities incidental thereto.

10.7        Use of Proceeds of Notes.  The Company will not use the credit
extended under this Agreement for any purpose other than solely the purposes set
forth in, or otherwise contemplated by, Section 5.14 hereof.

10.8        No Restrictions.  Except as provided herein, the Company will not,
nor will it permit any Subsidiary (except for bankruptcy remote subsidiaries
established in connection with (i) any securitization or participation
transaction or with any Permitted Lien, or (ii) any ownership of fee simple real
estate Properties not exceeding $200,000,000 individually or in the aggregate)
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of the Company or any Subsidiary to:  (a) pay dividends or make any
other distributions on any Subsidiary’s capital stock or other equity interests
owned by the Company or any other Subsidiary, (b) pay any indebtedness owed to
the Company or any other Subsidiary, (c) make loans or advances to the Company
or any other Subsidiary, (d) transfer any of its Property to the Company or any
other Subsidiary, provided however, that the foregoing does not impose any
limitation on transfers of property that is subject to a Permitted Lien, or (e)
guarantee the obligations evidenced by the Notes or under this Agreement and/or
grant Liens on its assets to a collateral agent for the ratable benefit of the
holders from time to time of the Notes, the Other Noteholders, the Lenders under
(and as defined in) the Credit Agreement and other indebtedness as required by
the Transaction Documents.





27

--------------------------------------------------------------------------------

 



10.9        Financial Covenants.

(a)        Maximum Total Indebtedness to Total Asset Value Ratio.  As of the
last day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Total Indebtedness to Total Asset Value to be greater than 0.50 to
1.00.

(b)        Maximum Secured Debt to Total Asset Value Ratio.  As of the last day
of each Fiscal Quarter of the Company, the Company shall not permit the ratio of
Secured Debt to Total Asset Value to be greater than 0.35 to 1.00.

(c)        Maximum Unsecured Debt to Unencumbered Asset Value.  As of the last
day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Unsecured Debt of the Company and its Subsidiaries to Unencumbered
Asset Value to be greater than 0.60 to 1.00.

(d)        Minimum EBITDA to Fixed Charges Ratio.  As of the last day of each
Rolling Period of the Company, the Company shall not permit the ratio of EBITDA
for such Rolling Period to Fixed Charges for such Rolling Period to be less than
1.50 to 1.00.

(e)        Maintenance of Tangible Net Worth.  The Company shall not permit at
any time Tangible Net Worth to be less than the sum of (a) $472,485,456 plus (b)
75% of the aggregate net proceeds received by the Company or any of its
Subsidiaries after October 14, 2014 in connection with any offering of capital
stock or other equity interests of the Company or the Subsidiaries, but only to
the extent that such net proceeds are not used to redeem existing capital stock
or other equity interests of the Company or the Subsidiaries.

(f)        Minimum Eligible Property NOI to Interest Expense on Unsecured Debt
Ratio.  As of the last day of each Rolling Period of the Company, the Company
shall not permit the ratio of Eligible Property NOI for such Rolling Period to
Interest Expense on Unsecured Debt for such Rolling Period to be less than 2.00
to 1.00.

10.10        Two-Way Most Favored Lender.  If at any time after October 14, 2014
the Credit Agreement is amended or otherwise modified, or any agreement related
to the Credit Agreement is entered into or is amended or otherwise modified, and
as a result of any of the foregoing any Financial Covenant for the Bank Facility
is modified (whether in a manner to be more beneficial or less beneficial to the
lenders under the Credit Agreement) or eliminated, or any Financial Covenant is
added for the Bank Facility (in each such case, a “Modified Bank Financial
Covenant”), then (i) the corresponding Financial Covenant in this Agreement
shall be deemed automatically modified in such manner or eliminated, as the case
may be, or such additional Financial Covenant for the Bank Facility shall be
deemed automatically incorporated by reference, in each case mutatis mutandis,
as if such modified or additional Financial Covenant were set forth fully herein
or such eliminated Financial Covenant were deleted herefrom, as applicable, and
(ii) the Company shall promptly, and in any event within five (5) Business Days
after entering into any such Modified Bank Financial Covenant, advise the
holders of Notes in writing of such Modified Bank Financial
Covenant.  Thereafter, upon the request of the Required Holders, the Company
shall enter into an amendment to this Agreement with the Required Holders
evidencing the incorporation of such Modified Bank Financial Covenant, it being
agreed





28

--------------------------------------------------------------------------------

 



that any failure to make such request or to enter into any such amendment shall
in no way qualify or limit the effectiveness of the deemed modification or
elimination, as the case may be, of the applicable Financial Covenant in this
Agreement, or the incorporation by reference into this Agreement of the
applicable additional Financial Covenant, in each case as described in clause
(i) of the immediately preceding sentence.

Notwithstanding anything to the contrary in the immediately preceding paragraph
of this Section 10.10:  (a) no such modification of a Financial Covenant
hereunder that would be less beneficial to the holders of the Notes, and no such
elimination hereunder of a Financial Covenant, shall be effective if a Default
or Event of Default has occurred and is continuing immediately prior to the time
such Modified Bank Financial Covenant becomes effective; (b) no modification or
series of modifications effected pursuant to the provisions of this
Section 10.10 shall be effective to (w) increase the maximum permitted ratio of
Total Indebtedness to Total Asset Value as set forth in Section 10.9(a) of this
Agreement to a level greater than 0.60 to 1.00 (assuming such Financial Covenant
were calculated on a basis consistent with the manner in which it is calculated
on the date hereof pursuant to this Agreement) or eliminate such Financial
Covenant set forth in Section 10.9(a) from this Agreement, (x) increase the
maximum permitted ratio of Secured Debt to Total Asset Value as set forth in
Section 10.9(b) of this Agreement to a level greater than 0.40 to 1.00 (assuming
such Financial Covenant were calculated on a basis consistent with the manner in
which it is calculated on the date hereof pursuant to this Agreement) or
eliminate such Financial Covenant set forth in Section 10.9(b) from this
Agreement, (y) (i) increase the maximum permitted ratio of Unsecured Debt of the
Company and its Subsidiaries to Unencumbered Asset Value as set forth in Section
10.9(c) of this Agreement to a level greater than 0.6667 to 1.00 (assuming such
Financial Covenant were calculated on a basis consistent with the manner in
which it is calculated on the date hereof pursuant to this Agreement), or (ii)
modify the definition of “Capitalization Rate” such that the capitalization rate
for ALFs would be lower than 7.00%, the capitalization rate for continuum of
care facilities would be lower than 7.50%, any capitalization rate set forth in
such definition on the date hereof as 10% would be lower than 8.50%, or any
capitalization rate set forth in such definition on the date hereof as 11.5%
would be lower than 11.5%, or (iii) eliminate such Financial Covenant set forth
in Section 10.9(c) from this Agreement unless (1) such Financial Covenant is
replaced with a Financial Covenant prohibiting the ratio of Total Asset Value
(but computed solely for unencumbered assets of the Company and its
Subsidiaries) to Unsecured Debt, or a formulation for such replacement Financial
Covenant which is substantially similar thereto, from being less than 1.50 to
1.00 as of the last day of each Fiscal Quarter of the Company, (2) a customary
priority debt covenant satisfactory to the Required Holders is added to
Section 10.9 and (3) Section 10.1 is modified in a manner consistent with such
newly added priority debt covenant and reasonably satisfactory to the Required
Holders, provided that if such Financial Covenant set forth in Section 10.9(c)
is eliminated as provided in this clause (y)(iii), then the immediately
preceding clauses (y)(i) and (y)(ii) will not be applicable or (z) decrease the
minimum required ratio of EBITDA for any Rolling Period to Fixed Charges for
such Rolling Period as set forth in Section 10.9(d) of this Agreement to a level
less than 1.50 to 1.00 (assuming such Financial Covenant were calculated on a
basis consistent with the manner in which it is calculated on the date hereof
pursuant to this Agreement) or eliminate such Financial Covenant set forth in
Section 10.9(d) from this Agreement; and (c) in the event the Bank Facility is
terminated, all Financial Covenants hereunder shall be unaffected and shall
remain in effect in the same manner as they existed immediately prior to such
termination. 





29

--------------------------------------------------------------------------------

 



10.11        Redemption of Stock, Etc.  The Company will not, and will not
permit any Subsidiary to, (a) redeem, purchase or otherwise acquire, refinance
or repay any preferred stock of the Company or any Subsidiary if an Event of
Default exists at such time or immediately after giving effect thereto, or (b)
redeem, purchase or otherwise acquire, refinance or repay any preferred stock of
the Company or any Subsidiary with the proceeds from, or in exchange for, the
issuance of capital stock which is mandatorily redeemable, preferred stock which
is redeemable at the election of the holder thereof or preferred stock with
respect to which any holder thereof has a put or similar right to require the
Company or any Subsidiary to purchase, re-purchase or otherwise acquire such
preferred stock.

10.12        Terrorism Sanctions Regulations.  The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

11        Events Of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)        the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)        the Company defaults in the payment of any interest on any Note for
more than three Business Days after the same becomes due and payable; or

(c)        the Company defaults in the performance of or compliance with any
term contained in Sections 9.5 (to the extent that Section 9.5 pertains to the
maintenance and keeping in full force and effect of the Company’s existence),
9.9 or 10; or

(d)        the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) or in any other Transaction Document and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default, and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this paragraph (d) of Section 11); or





30

--------------------------------------------------------------------------------

 



(e)        any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f)        (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for Borrowed Money that is
outstanding beyond any period of grace provided with respect thereto, or (ii)
the Company or any Subsidiary is in default in the performance of or compliance
with any term of any evidence of any Indebtedness for Borrowed Money or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness for
Borrowed Money has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness for Borrowed Money to be), due and payable
before its stated maturity or before its regularly scheduled dates of payment,
or (iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness for Borrowed Money to convert such Indebtedness for Borrowed Money
into equity interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay Indebtedness for Borrowed Money before its regular maturity
or before its regularly scheduled dates of payment, or (y) one or more Persons
have the right to require the Company or any Subsidiary so to purchase or repay
such Indebtedness for Borrowed Money; provided that (i) the aggregate amount of
all Indebtedness for Borrowed Money to which such a payment default shall occur
and be continuing or such a failure or other event causing or permitting
acceleration (or resale to the Company or any Subsidiary) shall occur and be
continuing exceeds 3% of the Applicable Total Asset Value or (ii) if such
default results solely from a payment not paid when due, there shall be a five
(5) day cure period so long as the maturity date with respect to the subject
Indebtedness for Borrowed Money has not been accelerated; or

(g)        the Company or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h)        a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of the Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of the Subsidiaries, or any such
petition shall be filed against





31

--------------------------------------------------------------------------------

 



the Company or any of the Subsidiaries and such petition shall not be dismissed
within 60 days; or

(i)        one or more final judgments or orders (including any such final order
enforcing a binding arbitration decision) for the payment of money in an
aggregate amount in excess of $25,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing) are rendered against one or more of the Company and its Subsidiaries
and which judgments or orders are not, within 30 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 30
days after the expiration of such stay;

(j)        if (i) any Plan shall fail to satisfy the minimum funding standards
of the Pension Funding Rules for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under the Pension Funding Rules, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $25,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(k)        a Change of Control shall occur; or

(l)        [Intentionally Omitted]; or

(m)        there shall be a determination from the applicable Governmental
Authority from which no appeal can be taken that the Company’s tax status as a
REIT has been lost; or

(n)        the Company at any time hereafter fails to cause its common stock to
be duly listed on the New York Stock Exchange, the American Stock Exchange or
the National Association of Securities Dealers Automated Quotation; or

(o)        any provision of any Transaction Document shall for any reason (other
than pursuant to the terms thereof) cease to be valid and binding on or
enforceable in any material respect against the Company, or the Company shall so
state in writing.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.





32

--------------------------------------------------------------------------------

 



12        Remedies On Default, Etc.

12.1        Acceleration.

(a)        If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b)        If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, in addition to any action that may be taken pursuant
to Section 12.1(c), any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

(c)        If any other Event of Default has occurred and is continuing, any
holder or holders of a majority in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

12.2        Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3        Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of not less than a majority in
principal amount of the Notes then





33

--------------------------------------------------------------------------------

 



outstanding, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

12.4        No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Note or any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

13        Registration; Exchange; Substitution Of Notes.

13.1        Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary.  The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

13.2        Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each





34

--------------------------------------------------------------------------------

 



transferee of such Note or part thereof), within ten Business Days thereafter,
the Company shall execute and deliver, at the Company’s expense (except as
provided below), one or more replacement Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such replacement Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note so surrendered.  Each such replacement
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon.  The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $1,000,000; provided that if necessary to enable the registration
of transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $1,000,000.  Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2.

13.3        Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a)        in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)        in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a replacement Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon;
provided, that in no event shall the Company be required to pay any interest or
principal with respect to a replacement Note if such amounts have previously
been paid with respect to the original Note.

14        Payments On Notes.

14.1        Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction.  The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.





35

--------------------------------------------------------------------------------

 



14.2        Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name on the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by any Purchaser or its nominee such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a replacement Note or Notes pursuant to Section 13.2.  The Company
will afford the benefits of this Section 14.2 to any Institutional Investor that
is the direct or indirect transferee of any Note purchased by any Purchaser
under this Agreement and that has made the same agreement relating to such Note
as each Purchaser has made in this Section 14.2.

15        Expenses, Etc.

15.1        Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers or any holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation:  (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any of the other Transaction
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
of the other Transaction Documents, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes and the other Transaction Documents.  The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders.





36

--------------------------------------------------------------------------------

 



15.2        Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16        Survival Of Representations And Warranties; Entire Agreement.

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any of the other Transaction Documents shall be
deemed representations and warranties of the Company under this Agreement or
such other Transaction Document.  Subject to the preceding sentence, this
Agreement, the Notes and the other Transaction Documents embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

17        Amendment And Waiver.

17.1        Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
only with the written consent of the Company and the Required Holders, except
that:

(a)        no amendment or waiver of any of Sections 1, 2, 3, 4, 5 or 6 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

(b)        no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2), 11(a), 11(b), 12, 17 or 20.

17.2        Solicitation of Holders of Notes.

(a)        Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and





37

--------------------------------------------------------------------------------

 



considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof or of the Notes.  The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

(b)        Payment.  The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

(c)        Consent in Contemplation of Transfer.  Any consent given pursuant to
this Section 17 by a holder of a Note that has transferred or has agreed to
transfer its Note to (i) the Company, (ii) any Subsidiary or any other Affiliate
or (iii) any other Person in connection with, or in anticipation of, such other
Person acquiring, making a tender offer for or merging with the Company and/or
any of its Affiliates), in each case in connection with such consent, shall be
void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

17.3        Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4        Notes Held by Company, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding have
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.





38

--------------------------------------------------------------------------------

 



18        Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid).  Any
such notice must be sent:

(i)        if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;

(ii)        if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing; or

(iii)        if to the Company, at its address set forth at the beginning hereof
to the attention of the Chief Financial Officer, or at such other address as the
Company, shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed to have been given only when
actually received at the address so specified.

19        Reproduction Of Documents.

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser in connection with the Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  To the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit any party hereto from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

20        CONFIDENTIALITY.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly





39

--------------------------------------------------------------------------------

 



known through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary, or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available.  Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (ii)
its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party, or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

21        MISCELLANEOUS.

21.1        Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

21.2        Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next





40

--------------------------------------------------------------------------------

 



succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

21.3        Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
GAAP.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and (ii)
all financial statements shall be prepared in accordance with GAAP.  If, after
the date of this Agreement, there shall occur any change in GAAP from that used
in the preparation of the financial statements referred to in Section 7.1(b)
hereof for the Fiscal Year ended December 31, 2015 and such change shall result
in a change in the method of calculation of any financial covenant, standard or
term found in this Agreement, either the Company or the Required Holders may by
notice to the holders of the Notes and the Company, respectively, require that
the holders of the Notes and the Company negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Company and its Subsidiaries shall be
the same as if such change had not been made.  No delay by the Company or the
Required Holders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 21.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.

21.4        Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

21.5        Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.





41

--------------------------------------------------------------------------------

 



21.6        Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

21.7        Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

21.8        Jurisdiction and Process.  (a)  The Company irrevocably submits to
the non-exclusive jurisdiction of any New York State or federal court sitting in
the Borough of Manhattan, The City of New York, over any suit, action or
proceeding arising out of or relating to this Agreement or the Notes.  To the
fullest extent permitted by applicable law, the Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(b)        The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 21.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding, and (ii) shall, to the fullest extent permitted by applicable
law, be taken and held to be valid personal service upon and personal delivery
to it.  Notices hereunder shall be conclusively presumed received as evidenced
by a delivery receipt furnished by the United States Postal Service or any
reputable commercial delivery service.

(c)        Nothing in this Section 21.8 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

21.9        Waiver of Jury Trial.    THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER TRANSACTION DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.





42

--------------------------------------------------------------------------------

 



WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if an action or other proceeding is
brought in the State of California and if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them concerning this Agreement,
the Notes, the other Transaction Documents and the matters contemplated hereby
or thereby (each, a “Claim”), including any and all questions of law or fact
relating thereto, shall be determined by judicial reference pursuant to the
California Code of Civil Procedure (“Reference”).  The parties shall select a
single neutral referee, who shall be a retired state or federal judge.  In the
event that the parties cannot agree upon a referee, the referee shall be
appointed by the court.  The referee shall report a statement of decision to the
court.  Nothing in this paragraph shall limit the right of any party at any time
to exercise any self-help remedies, foreclose against any collateral or obtain
provisional remedies.  The Company shall bear the fees and expenses of the
referee unless the referee orders otherwise.  The referee shall also determine
all issues relating to the applicability, interpretation, and enforceability of
this paragraph.

*    *    *    *    *

 

 



43

--------------------------------------------------------------------------------

 



 

 

Very truly yours,

 

 

THE COMPANY:

LTC PROPERTIES, INC.

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 



 

--------------------------------------------------------------------------------

 



The foregoing is hereby agreed to as of the date thereof.

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:

/s/ Mitchell Reed

 

 

Vice President

 

 

THRIVENT FINANCIAL FOR LUTHERANS

By:

/s/ Martin Rosacker

 

 

Name:  Martin Rosacker

 

 

Title:  Managing Director

 

 

 

HARTFORD CASUALTY INSURANCE COMPANY

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

HARTFORD INSURANCE COMPANY OF ILLINOIS

HARTFORD LIFE INSURANCE COMPANY

SEPARATE ACCOUNT B, a separate account of Hartford Life Insurance Company

 

 

By:

Hartford Investment Management Company

 

 

Their Agent and Attorney-in-Fact

 

 

 

By:

/s/ Dawn Bruneau

 

 

Name:  Dawn Bruneau

 

 

Title: Vice President

 

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE A
PURCHASER SCHEDULE

[INTENTIONALLY OMITTED]

 

 



Schedule A-1

--------------------------------------------------------------------------------

 



SCHEDULE B
DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2012 Note Agreement” means that certain Note Purchase Agreement, dated as of
July 19, 2012, by and among the Company and the Purchasers (as defined therein),
as amended, amended and restated, supplemented, replaced or otherwise modified
from time to time.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
other governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agreement” means this Note Purchase Agreement, dated as of February 16, 2017,
between the Company, on the one hand, and the Purchasers, on the other hand, as
it may from time to time be amended, supplemented or otherwise modified from
time to time.

“ALFs” means assisted living facilities.

“Applicable Total Asset Value” means, at any time of determination thereof, the
Total Asset Value at such time as determined based on the most recent financial
statements delivered pursuant to Section 7.1(b) (or, if no financial statements
have yet been delivered pursuant to Section 7.1(b) at such time, the most recent
audited financial statements of the Company and its Subsidiaries referenced in
Schedule 5.5).

“Anti-Corruption Laws” is defined in Section 5.16.

“Anti-Money Laundering Laws” is defined in Section 5.16.

“Assets Under Development” means any real property under construction other than
Redevelopment Assets.

“Bank Facility”  means the credit facility or facilities from time to time
provided in connection with the Credit Agreement.

“Blocked Person” is defined in Section 5.16.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.





Exhibit B-1

--------------------------------------------------------------------------------

 



“Capital Lease” means any Lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalization Rate” means (a) 8% for ALFs, (b) 10% for SNFs, and (c) 11.5% for
schools owned by the Company or a Subsidiary on October 14, 2014.  The
Capitalization Rates for continuum of care facilities will be 9% for facilities
where <50% of beds are classified as SNF beds, and shall otherwise be 10%.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding capital stock or other equity interests of the Company on a
fully-diluted basis, (b) any “Change of Control” (or words of like import), as
defined in any agreement or indenture relating to any issue of Indebtedness for
Borrowed Money in excess of 5% of the Applicable Total Asset Value shall occur,
or (c) during any twelve (12) month period on or after the date hereof,
individuals who at the beginning of such period constituted the board of
directors of the Company (together with any new directors whose election by the
board of directors or whose nomination for election by the shareholders of the
Company was approved by a vote of at least a majority of the members of the
board of directors then in office who either were members of the board of
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the board of directors then in office.

“CISADA” is defined in Section 5.16.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph of this Agreement.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.  As
used in this definition, “Controlled” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated





Exhibit B-2

--------------------------------------------------------------------------------

 



as of October 14, 2014, by and among the Company, the Lenders (as defined
therein) and from time to time party thereto and the other parties from time to
time party thereto, as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time.

“Debt Service”  means, for any Fiscal Quarter, the sum of (a) Interest Expense
and (b) the greater of (i) zero or (ii) scheduled principal amortization paid on
Secured Debt (exclusive of any balloon payments or prepayments of principal on
Secured Debt) less amortized principal payments received on the Company’s and
its Subsidiaries’ mortgage loans receivable (exclusive of any balloon payments
or prepayments of principal received on the Company’s and its Subsidiaries’
mortgage loans receivable).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum that is the greater of (a)
2% above the rate of interest stated in clause (a) of the first paragraph of the
Notes or (b) 2% over the rate of interest publicly announced by JPMorgan Chase
Bank as its “base” or “prime” rate.

“Dollars” and “$” means lawful currency of the United States of America.

“EBITDA” means, for any period, determined on a consolidated basis for the
Company and its Subsidiaries in accordance with GAAP, the sum of net income (or
loss) plus, to the extent deducted in the calculation thereof:  (i) depreciation
and amortization expense; (ii) interest expense; (iii) income tax expense; (iv)
extraordinary, unrealized or nonrecurring losses, including impairment charges
and reserves, minus, to the extent included in the calculation thereof:  (v)
funds received by the Company or a Subsidiary as rent but which are reserved for
capital expenses; (vi) unrealized gains on the sale of assets; and, (vii) income
tax benefits.

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Company or any of its Subsidiaries or any business reasonably
related thereto.

“Eligible Property NOI” means, for any given period, the aggregate Property NOI
attributable to Unencumbered Assets and Qualified Mortgage Loans.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal,





Exhibit B-3

--------------------------------------------------------------------------------

 



remediation or handling of, or exposure to, any Hazardous Material or (e)
pollution (including any Release to air, land, surface water or groundwater),
and any amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or a Subsidiary under
section 414 of the Code.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction or other such provision, and
including all defined terms used with respect thereto) similar in nature to the
covenants set out in Section 10.9 of this Agreement or that otherwise provides
for limitations on indebtedness or interest expense, or a minimum level of
interest coverage, net worth or any other minimum or maximum metric of financial
performance or financial position (however expressed and whether stated as a
ratio or as a fixed threshold or otherwise).

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Fixed Charges” means, for any Fiscal Quarter, Debt Service for such quarter,
plus Preferred Dividends for such quarter, plus $400 per bed per annum for any
Property on which the Lease of such Property does not require the tenant to pay
for all capital expenditures.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
of America accounting profession), which are applicable to the circumstances as
of the date of determination; provided, that (except with respect to SEC filings
referenced in Section 7.1(a) and (b)) “GAAP” shall exclude the effects of
Accounting Standards Codification 825-10-25 (previously referred to as SFAS 159)
or any successor or similar provision to the extent it relates to “fair value”
accounting for liabilities.





Exhibit B-4

--------------------------------------------------------------------------------

 



“Governmental Authority” means

(a)        the government of the United States of America or any state or other
political subdivision thereof, or

(b)        the government of any other jurisdiction in which any of the Company
or any Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any Subsidiary, or

(c)        any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Gross Book Value” means book value without giving effect to depreciation.

“Guaranty” shall mean, with respect to any Person, any direct or indirect
obligation or liability, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness for Borrowed Money,
lease, dividend or other obligation payable or performable by another Person in
any manner, including, without limitation, any obligation directly or indirectly
guaranteed, endorsed (otherwise than for collection or deposit in the ordinary
course of business) or discounted or sold with recourse by such Person, or in
respect of which such Person is otherwise directly or indirectly liable or
obligated, and including, without limitation, any obligation of such Person
(contingent or otherwise, direct or indirect) to:  (i) maintain working capital,
equity capital, the solvency or any balance sheet condition or other financial
condition or liquidity or level of income or cash flow of another Person in any
manner; (ii) to purchase the obligations of or equity interests in another
Person from the holders of such obligations or interests; (iii) to purchase or
lease property, securities or services or supply or advance any funds, goods or
services to or on behalf of another Person in any manner; (iv) to guarantee (a)
the completion of any work or any other schedule or deliverable obligations or
requirements of another Person in any manner, (b) the quality of any
construction work, means or methods of another Person in any manner, (c) any
warranty or indemnity obligations of another Person in any manner, or (d) any
other payment, performance or contractual obligations of another Person in any
manner; or (v) purchase or otherwise pay (or advance or supply funds for the
purchase or payment of) any Indebtedness for Borrowed Money or other obligation
of another Person or to purchase or otherwise make payment for (or advance or
supply funds for the purchase or payment for) any products, materials, supplies
or other property, or for any transportation or services, regardless of the
non-delivery or non-furnishing thereof, in any such case if the purpose or
effect of such agreement is to provide assurance that such obligation will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such obligation will be protected against loss in
respect thereof.  Guaranties shall include (x) obligations of partnerships and
joint ventures of which such Person is a general partner that are not expressly
non-recourse to such Person, and (y) obligations of joint ventures of which such
Person is a joint venturer (but not a general partner) to the extent such Person
is





Exhibit B-5

--------------------------------------------------------------------------------

 



obligated for the obligations of such joint ventures under their respective
limited liability company agreements, limited partnership agreements or other
similar constituent documents.  In any computation of the indebtedness or other
liabilities of the obligor under any Guaranty, the indebtedness or other
obligations that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof), and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.

“include” or “including” means, unless the context clearly requires otherwise,
“including without limitation.”

“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness for the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of business and
contingent liabilities related to potential earn-out payments which do not meet
the balance sheet recognition requirements of Accounting Standards Codification
No. 450 – Contingencies), (c) all indebtedness secured by any Lien upon Property
of such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness, (d) all Capitalized Lease Obligations of such
Person, (e) all obligations of such Person on or with respect to letters of
credit, bankers’ acceptances and other extensions of credit whether or not
representing obligations for borrowed money, and (f) all obligations of the sort
described in the foregoing clauses with respect to which such Person has become
liable by way of a Guaranty.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for any period of determination, the interest expense,
whether paid, accrued or capitalized (without deduction of consolidated interest
income) of the Company and its Subsidiaries on a consolidated basis for such
period.  Interest Expense shall exclude any





Exhibit B-6

--------------------------------------------------------------------------------

 



amortization of (i) deferred financing fees, including the write-off such fees
relating to the early retirement of such related Indebtedness for Borrowed
Money, and (ii) debt discounts (but only to the extent such discounts do not
exceed 3.0% of the initial face principal amount of such debt).

“Lease” means any lease, tenancy agreement, contract or other agreement for the
use or occupancy of a Property or any portion thereof.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material and adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Company and its Subsidiaries taken as a whole, (b) the ability
of the Company to perform its obligations under the Transaction Documents to
which it is a party, or (c) the validity or enforceability of any of the
Transaction Documents or the rights or remedies of the holders of Notes
thereunder; provided,  however, that the sale of assets of one or more
Subsidiaries in accordance with the terms of this Agreement shall not be deemed
in and of itself to cause a Material Adverse Effect absent the presence of the
factors set forth above.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16.

“OFAC Listed Person” is defined in Section 5.16.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other





Exhibit B-7

--------------------------------------------------------------------------------

 



officer of the Company whose responsibilities extend to the subject matter of
such certificate.

“Other Note Agreement” means any of (i) the 2012 Note Agreement, (ii) the
Prudential Note Agreement, and (iii) any one or more other agreements or
instruments executed and delivered by the Company in connection with a financing
(including, without limitation, private placement financings and credit facility
financings), which constitutes unsecured Indebtedness for Borrowed Money of the
Company and ranks pari passu with the obligations evidenced by the Notes, as
such agreement or instrument may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

“Other Noteholders” means the holders from time to time of the notes issued
under any Other Note Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to certain
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Plan of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter, Sections
412 and 430 of the Code and Sections 302 and 303 of ERISA.

“Permitted Acquisition” means any investment or acquisition with respect to
which all of the following conditions shall have been satisfied:

(a) the investment or acquisition is with respect to real property or
improvements on real property located in, or of a business with its primary
operations in, the United States of America; and

(b) the acquisition shall not be a Hostile Acquisition; and

(c) the investment or acquisition is with respect to an asset or business
associated with an Eligible Line of Business, which may include, but is not
limited to, sale/leaseback transactions, mortgage loans, lines of credit or
other financings, etc.; and

(d) after giving effect to the investment or acquisition, no Event of Default
shall exist, including with respect to the financial covenants contained in
Section 10.9 hereof, provided, that if such investment or acquisition, together
with any other investments or acquisitions made during such Fiscal Quarter have
an aggregate cost exceeding 20% of the Total Asset Value of the Company and its
Subsidiaries as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 7.1 hereof
(or, if no financial statements have yet been delivered pursuant to Section 7.1
at such time, the most recent financial statements of the Company and its
Subsidiaries referenced in Section 5.5), then for such investment or
acquisition, the Company shall provide to the holders of Notes which are
Institutional Investors an executed certificate of a Senior Financial Officer
showing the





Exhibit B-8

--------------------------------------------------------------------------------

 



Company’s pro forma compliance with the covenants contained in Section 10.9
after giving effect to the proposed investment or acquisition, including giving
effect in terms of additional asset value, liabilities incurred, if any, and
additional revenues and expenses associated therewith which have been
contemplated and have been projected into the expected operating results and
financial position of the Company for the Fiscal Quarter in which the investment
or acquisition occurs.

“Permitted Lien” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced:  (a)
Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 9.4; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue or that are being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained; (c)
pledges or deposits to secure obligations under workers’ compensation laws or
similar legislation or to secure public or statutory obligations; (d) easements,
rights of way and other encumbrances on title to real property that do not
materially and adversely affect the value of such property or the use of such
property for its present purposes; (e) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
like nature incurred in the ordinary course of business; (f) Liens in favor of
the United States of America for amounts paid to the Company or any Subsidiary
as progress payments under government contracts entered into by it; (g)
attachment, judgment and other similar Liens arising in connection with court,
reference or arbitration proceedings, provided that the same have been in
existence less than 20 days, that the same have been discharged or that
execution or enforcement thereof has been stayed pending appeal; (h) Liens on
Properties not constituting Unencumbered Assets; and (i) cash collateral in an
aggregate amount not to exceed $25,000,000 at any time for letter of credit
obligations under the Credit Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company, any
Subsidiary or any ERISA Affiliate or with respect to which the Company, any
Subsidiary or any ERISA Affiliate may have any liability.

“Preferred Dividends” means any dividend paid (or payable), as the case may be,
in cash on any preferred equity security issued by the Company.

“Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement or similar agreement under which credit facilities in the
aggregate original principal or commitment amount of at least $75,000,000 (or
credit facilities in the aggregate original principal or commitment amount of
less than $75,000,000, but which have subsequently been increased to an amount
of at least $75,000,000) are provided to the Company and/or any Subsidiary.





Exhibit B-9

--------------------------------------------------------------------------------

 



“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP.

“Property Expenses” means, with respect to any Unencumbered Asset, the costs
(including, but not limited to, payroll, taxes, assessments, insurance,
utilities, landscaping and other similar charges) of operating and maintaining
any Unencumbered Asset which are the responsibility of the Company or the
applicable Subsidiary that are not paid directly by the tenant, but excluding
depreciation, amortization, interest costs and maintenance capital expenditures
to the extent such Unencumbered Asset is under a triple-net lease.

“Property Income” means (i) for Unencumbered Assets, cash rents (excluding, as
an abundance of caution, non-cash straight-line rent) and other cash revenues
received by the Company or a Subsidiary in the ordinary course of business for
any Unencumbered Asset, but excluding security deposits and prepaid rent except
to the extent applied in satisfaction of tenants’ obligations for rent, plus
(ii) for Qualified Mortgage Loans, interest and fee payments received by the
Company or a Subsidiary with respect to a Qualified Mortgage Loan (exclusive of
any balloon payments or prepayments of principal paid on such Qualified Mortgage
Loan).

“Property Net Operating Income” or “Property NOI” means, with respect to any
Property and for the four most recently ended Fiscal Quarters the aggregate
amount of (i) Property Income for such period minus (ii) Property Expenses for
such period.

“Prudential Note Agreement” means that certain Third Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of April 28, 2015, by and among
the Company and the Purchasers (as defined therein), as amended, restated,
supplemented, replaced or otherwise modified from time to time.

“Purchaser Schedule” means the Purchaser Schedule attached to this Agreement as
Schedule A.

“Purchasers” is defined in the introductory paragraph of this Agreement.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualified Mortgage Loan” means, as of any date of determination, any mortgage
loan that is held or owned by the Company or any Subsidiary (i) listed on the
Officer’s Certificate delivered to the holders of the Notes on the date of this
Agreement pursuant to the requirements of Section 4A(1), and (ii) thereafter,
listed on Exhibit A to Schedule I of the certificate of a Senior Financial
Officer after such mortgage loan’s designation by the Company as a Qualified
Mortgage Loan, so long as the Company shall fully comply with the requirements
of Section 7.2(a) with regard to the reporting of such Qualified Mortgage Loan,
which mortgage loan (in the case of either the immediately preceding clause (i)
or clause (ii)) meets the following criteria:

(a)        secured by a first mortgage or a first deed of trust on Senior
Housing Assets in favor of the Company or such Subsidiary and such Senior
Housing Asset is not subject to any other Lien or negative pledge (other than
Permitted Liens);





Exhibit B-10

--------------------------------------------------------------------------------

 



(b)        the underlying Senior Housing Asset is currently in service (not
under development);

(c)        the underlying Senior Housing Asset is located in the United States
and the loan documents pertaining to the mortgage or deed of trust are governed
by the law of a state of the United States;

(d)        neither the mortgage loan, nor the right to receive payments
thereunder, is subject to any Lien (other than Permitted Liens) or to any
negative pledge;

(e)        if such mortgage loan is owned by a Subsidiary, none of the Company’s
beneficial ownership interest in such Subsidiary is subject to any Lien (other
than Permitted Liens or Liens in favor of the Company) or to any negative
pledge;

(f)        the underlying Property, based on the Company’s or its Subsidiary’s
actual knowledge, is free of all material structural defects or major
architectural deficiencies, material title defects, material environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property; and

(g)        the mortgagor or grantor with respect to such mortgage loan is not
delinquent sixty (60) days or more in interest or principal payments due
thereunder.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Redevelopment Assets” means any real estate under major redevelopment.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Holders” means, at any time, the holder or holders of a majority of
the aggregate principal amount of the Notes at the time outstanding (exclusive
of Notes then owned by the Company, any Subsidiary or any of their respective
Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement or any other Transaction Document.





Exhibit B-11

--------------------------------------------------------------------------------

 



“Rolling Period” means, as of any date, the four consecutive Fiscal Quarters
ending on or immediately preceding such date.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Secured Debt” means, as of any given date, the aggregate principal amount of
all Total Indebtedness outstanding at such date that is secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or controller of the Company.

“Senior Housing Assets” means any Properties on which the improvements consist
only of one or more of the following:  (a) senior apartments; (b) independent
living facilities; (c) congregate communities; (d) assisted living facilities;
(e) nursing homes; (f) hospitals; (g) memory care communities, (h) medical
office buildings and (i) other Properties primarily used for senior citizen
residences or health care services, together with other improvements incidental
thereto.

“SNFs” means skilled nursing facilities.

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business and any successor thereto.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust, estate or other entity (i) of which (or in
which), in the case of a corporation, more than 50% of the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (ii) the Controlling
interest in the capital or profits of such partnership, joint venture or limited
liability company, or (iii) the Controlling beneficial interest in such trust or
estate, in each case, is at the time directly or indirectly owned by such
Person, or (iv) the accounts of which would appear on the consolidated financial
statements of such Person in accordance with GAAP.  As used in this definition,
“Controlling” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any entity
referred to in this definition, whether through the ownership of the interest in
the capital or profits of such entity, through the ownership of the beneficial
interest therein or through the ownership of any other Voting Interests, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the National Association of
Insurance Commissioners (or any successor organization acceding to the authority
thereof).

“Tangible Net Worth” means, as of any time of determination, total stockholders’
equity





Exhibit B-12

--------------------------------------------------------------------------------

 



on the Company’s consolidated balance sheet as reported in its Form 10-K or 10-Q
less all amounts appearing on the assets side of its consolidated balance sheet
representing an intangible asset under GAAP.

“Total Asset Value” means, as of any time of determination, the book value,
without giving effect to depreciation, of all assets of the Company and its
Subsidiaries, less (a) the amount, if any, of any investments in any
unconsolidated subsidiaries, joint ventures or other similar entities, and (b)
all amounts appearing on the assets side of its consolidated balance sheet
separately identifiable as intangible assets under GAAP.

“Total Indebtedness” means, as of any date of determination and without
duplication, all Indebtedness for Borrowed Money of the Company and its
Subsidiaries on a consolidated basis.

“Transaction Documents” means this Agreement, the Notes, and any and all other
agreements, documents, certificates and instruments from time to time executed
and delivered by or on behalf of the Company related thereto.

“Unencumbered Asset Subsidiary” means any Subsidiary that owns an asset that is
included in the calculation of the financial covenants contained in Sections
10.9(c) and (f) hereof.

“Unencumbered Asset Value” means an amount equal to the sum of:

(a)        for all Unencumbered Assets of the types for which an applicable
capitalization rate is provided in the definition of the term “Capitalization
Rate” which are owned by the Company or a Wholly-owned Subsidiary for more than
twenty-four months prior to the date of determination, the quotient of (i) the
Property NOI from such Unencumbered Assets divided by (ii) the Capitalization
Rate, plus

(b)        for all Unencumbered Assets of the types for which no capitalization
rate is provided in the definition of the term “Capitalization Rate” which are
owned by the Company or a Wholly-owned Subsidiary for more than twenty-four
months prior to the date of determination, the Gross Book Value of any such
Unencumbered Asset; plus

(c)        for all Unencumbered Assets owned for twenty-four months or less
prior to the date of determination by the Company or a Wholly-owned Subsidiary,
the Gross Book Value of any such Unencumbered Asset; plus

(d)        for all Unencumbered Assets of the types for which an applicable
capitalization rate is provided in the definition of the term “Capitalization
Rate” which are owned for more than twenty-four months prior to the date of
determination by any Subsidiary that is not a Wholly-owned Subsidiary, the
result of (A) the quotient of (i) the Property NOI from such Unencumbered Asset
divided by (ii) the Capitalization Rate, multiplied by (B) the percentage of
Equity Interests in such non-Wholly-owned Subsidiary owned by the Company as of
such date of determination; plus

(e)        for all Unencumbered Assets of the types for which no capitalization
rate is provided in the definition of the term “Capitalization Rate” which are
owned for more than





Exhibit B-13

--------------------------------------------------------------------------------

 



twenty-four months prior to the date of determination by any Subsidiary that is
not a Wholly-owned Subsidiary, the result of (i) the Gross Book Value of such
Unencumbered Asset, multiplied by (ii) the percentage of Equity Interests in
such non-Wholly-owned Subsidiary owned by the Company as of such date of
determination; plus

(f)        for all Unencumbered Assets owned for twenty-four months or less
prior to the date of determination by any Subsidiary that is not a Wholly-owned
Subsidiary, the result of (i) the Gross Book Value of such Unencumbered Asset,
multiplied by (ii) the percentage of Equity Interests in such non-Wholly-owned
Subsidiary owned by the Company as of such date of determination; plus

(g)        for all Qualified Mortgage Loans owned by the Company or a
Wholly-owned Subsidiary, the book value of such Qualified Mortgage Loans as of
the date of such determination; plus

(h)        for all Qualified Mortgage Loans owned by any Subsidiary that is not
a Wholly-owned Subsidiary, the result of (i) the book value of such Qualified
Mortgage Loans as of the date of such determination, multiplied by (ii) the
percentage of Equity Interests in such non-Wholly-owned Subsidiary owned by the
Company as of such date of determination; provided that the Unencumbered Asset
Value of all Qualified Mortgage Loans under clause (e) and clause (f) of this
definition shall at no time exceed, in the aggregate at any one time
outstanding, 30% of the Unencumbered Asset Value of the Company and its
Subsidiaries at such time.

“Unencumbered Assets” means those unencumbered Properties (each an “Unencumbered
Asset”) owned by the Company or a Subsidiary, and (i) listed on the Officer’s
Certificate delivered to the holders of the Notes on the date of this Agreement
pursuant to the requirements of Section 4A(1), and (ii) thereafter, listed on
Exhibit A to Schedule I of the certificate of a Senior Financial Officer after
such properties’ designation by the Company as an Unencumbered Asset, so long as
the Company shall fully comply with the requirements of Section 7.2(a) with
regard to the reporting of such Unencumbered Asset, which unencumbered
Properties (in the case of either the immediately preceding clause (i) or clause
(ii)) meets the following criteria:

(a)        is real property 100% owned in fee simple by the Company or a
Subsidiary;

(b)        is currently in service (not under development) and generates cash
rental income to the Company or such Subsidiary;

(c)        is a Senior Housing Asset or school located in the United States of
America;

(d)        if such Property is owned by the Company, (i) neither the Company’s
beneficial ownership interest in such Property nor the Property is subject to
any Lien (other than Permitted Liens and Liens in favor of a collateral agent
for the ratable benefit of the holders from time to time of the Notes, the Other
Noteholders and the Lenders under (and as defined in) the Credit Agreement) or
to any negative pledge other than the negative pledge set forth herein, in any
Other Note Agreement or in the Credit Agreement and (ii) the Company has the
unilateral right to (x) sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for indebtedness of the
Company (other than restrictions imposed by the





Exhibit B-14

--------------------------------------------------------------------------------

 



negative pledge set forth herein, in any Other Note Agreement or in the Credit
Agreement);

(e)        if such Property is owned by a Subsidiary, (i) none of the Company’s
beneficial ownership interest in such Subsidiary or the Property is subject to
any Lien (other than Permitted Liens and Liens in favor of the Company) or to
any negative pledge other than the negative pledge set forth herein, in any
Other Note Agreement or in the Credit Agreement and (ii) the Subsidiary has the
unilateral right to (x) sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for indebtedness of the
Company or such Subsidiary (other than restrictions imposed by the negative
pledge set forth herein, in any Other Note Agreement or in the Credit
Agreement);

(f)        such Property, based on the Company’s or the Subsidiary’s actual
knowledge, is free of all material structural defects or major architectural
deficiencies, material title defects, material environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property; and

(g)        the lessee of such Property under its lease is not more than 60 days
past due with respect to any monthly minimum rent payment obligations under such
Lease.

“Unsecured Debt” means, as of any date of determination, the aggregate principal
amount of all Total Indebtedness outstanding at such date that is not Secured
Debt.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent equity interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and Voting
Interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.

 

 

Exhibit B-15

--------------------------------------------------------------------------------